 


110 HR 3327 IH: Federal Dog Protection Act
U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3327 
IN THE HOUSE OF REPRESENTATIVES 
 
August 2, 2007 
Mr. Gallegly (for himself, Mr. Blumenauer, Mr. Shimkus, Mr. Calvert, Mr. Gary G. Miller of California, Mr. Markey, Mr. Bilbray, Mr. Costello, Mrs. Miller of Michigan, Mr. Pallone, Mr. Upton, Mr. Lewis of Kentucky, Mr. Doyle, Mr. Gilchrest, Mr. Kildee, Mr. Berman, Ms. Loretta Sanchez of California, Mr. Sherman, Mrs. Lowey, Mr. Wolf, Mr. Thompson of California, Mr. Rothman, Ms. Linda T. Sánchez of California, Mr. Saxton, Mr. Coble, Mr. Burton of Indiana, Mr. LoBiondo, Mr. Castle, Mr. Baird, Mr. Waxman, Mr. Everett, Mr. Bilirakis, Mr. Abercrombie, Mr. Shays, Mr. Kucinich, Mr. Jones of North Carolina, Ms. Eshoo, Ms. Watson, Mr. Moran of Virginia, Mr. Whitfield, Mr. Ramstad, Mr. McHugh, Ms. Harman, Mr. Forbes, Mr. Tom Davis of Virginia, Mr. Weiner, Mr. Schiff, Mr. Ackerman, Mrs. Myrick, Ms. Hooley, Mr. Smith of New Jersey, Mr. Campbell of California, Ms. Zoe Lofgren of California, Mr. Lantos, and Mrs. Biggert introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the  Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Animal Welfare Act to prohibit dog fighting ventures. 
 
 
1.Short titleThis Act may be cited as the Federal Dog Protection Act. 
2.Prohibitions on dog fighting ventures 
(a)In generalSection 26 of the Animal Welfare Act (7 U.S.C. 2156) is amended to read as follows: 
(1)in subsection (a)(1)— 
(A)by striking any person to knowingly sponsor and inserting “any person— 
 
(A)to knowingly sponsor ; 
(B)by striking the period at the end and inserting ; or and 
(C)by adding at the end the following: 
 
(B)to knowingly sponsor or exhibit an animal in, or knowingly attend, a dog fighting venture. ; 
(2)in subsection (b)— 
(A)by striking any person to knowingly sell and inserting “any person— 
 
(A)to knowingly sell ; 
(B)by striking the period at the end and inserting ; or and 
(C)by adding at the end the following: 
 
(B)to knowingly sell, buy, possess, train, transport, deliver, or receive for purposes of transportation, any dog or other animal, for the purposes of having the dog or other animal, or offspring of the dog or other animal, participate in a dog fighting venture. ; 
(3)by striking subsection (c) and inserting the following: 
 
(c)Use of Postal Service or other interstate instrumentality 
It shall be unlawful for any person to knowingly use the mail service of the United States Postal Service or any instrumentality of interstate commerce for commercial speech that promotes, or in any other manner furthers, the actions prohibited by subsections (a), (b), or (e).; 
(4)in subsection (f) by striking by the United States before for care of animals seized and forfeited.; 
(5)
(A)by redesignating subsections (g), (h), and (i) as subsections (h), (i), and (j), respectively; and 
(B)by inserting before subsection (h) (as so redesignated) the following: 
 
(g)Supplemental Enforcement 
(1)Except as provided in paragraph (2) of this subsection, any animal control agency, humane society, or society for the prevention of cruelty to animals may commence a civil suit to enjoin any private party who is alleged to be in violation of any provision of this section concerning animal fighting. 
(2)No action may be commenced under this subsection prior to sixty days after written notice of the violation has been given to the Secretary of Agriculture and to any alleged violator of any provision of this section, except that such action may be brought immediately after such notification in the case of an action under this subsection respecting an emergency posing an immediate risk of death or grievous suffering to the well-being of any animal covered by this section. 
(3)In any suit under this subsection in which the United States is not a party, the Attorney General, at the request of the Secretary, may intervene on behalf of the United States as a matter of right. 
(4)The court, in issuing any final order in any suit under this subsection, may award costs of litigation to any party, whenever the court determines such award is appropriate. 
(5)The injunctive relief provided by this subsection shall not restrict any right which any person may have under any statute or common law to seek enforcement of any standard or limitation or to seek any other relief. ; and 
(6)in subsection (h) (as so redesignated)— 
(A)in paragraph (5), by striking and at the end; 
(B)by redesignating paragraph (6) as paragraph (7); and 
(C)by inserting after paragraph (5) the following: 
 
(6)the term dog fighting venture— 
(A)means any event that— 
(i)involves a fight between at least 2 animals; 
(ii)includes at least one dog; and 
(iii)is conducted for purposes of sport, wagering, or entertainment; and 
(B)does not include any activity the primary purpose of which involves the use of 1 or more animals to hunt another animal. . 
(b)Enforcement of animal fighting prohibitionsSection 49 of title 18, United States Code, is amended by inserting (or in the case of a dog fighting venture (as defined in section 26(g) of that Act) not more than 5 years) before , or both. 
 
